Title: To George Washington from Moses Hazen, 7 June 1783
From: Hazen, Moses
To: Washington, George


                  
                     Sir
                     Pompton 7th June 1783
                  
                  I have the Honr to Inclose your Excellency a Return of the Noncommissioned officers and privates; agreable to the orders of the 2d Instant.  The men that do not belong to any Particular State: in appearance are not Included in the Spirit of the Resolution of Congress, as they have not any friends or Connections in this Country: or State to return to: It is their wish in General to remain in Service untill their accounts can be settled; and some provisions made for them.  In particular the Refugees from Canada: who have a promise of Reward from Congress. the others generally wish to partake of the Indulgance of being furlough’d.
                  The unfortunate Situation, at this period of the War; into which Major Reid has thrown the Corps of officers under my Command is Truly Distressing.  We think his conduct is not only extraordinary but very cruel and unpardonable, as an officer.  He has However found means to Evade every attempt to bring him to Justice.  It is Impossible for us to Suppose he has your Excellencys leave of absence in the manner which he has notified it: to the Adjutant of the Regt: not before he was arrested and had made his Escape from the Cantonment.
                  I beg your Excellency will please to Direct the manner in which Major Reed is to be mustered and Returned.  I have the Honr to be your Excellencys most obedt and very Humle Servant
                  
                     Moses Hazen
                     
                  
               